Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Todd Rider, Ph.D.,
Complainant,
v.

Office of Research Integrity.
Docket No. C-12-928
ALJ Ruling No. 12-2

Date: August 13, 2012

ORDER DISMISSING REQUEST FOR HEARING FOR LACK OF
JURISDICTION

THIS MATTER IS BEFORE ME on the following narrow issue: may an individual who
is not the subject of an investigation conducted by the Office of Research Integrity (ORD,
Department of Health and Human Services, and who is therefore not the “Respondent” in
that investigation as that term is used in 42 C.F.R. § 93.225 et seq., invoke the hearing
process established at 42 C.F.R. Part 93, Subpart E to challenge ORI’s determination not
to pursue research misconduct findings against another individual?

In the present situation, Todd Rider, Ph.D., seeks to appeal ORI’s determination not to
pursue a research misconduct finding in ORI Case No. 2011-081. Some facts and dates
in the case’s procedural history are absent from the record before me, but it is clear that
Dr. Rider was the Complainant in that matter, and that he alleged unethical and improper
use of his research data by another scientist, who thus became the Respondent in ORI
Case No. 2011-801. Following the institutional investigation prescribed by 42 C.F.R.

§ 93.310 et seq. and the ORI review required by 42 C.F.R. §§ 93.402 and 93.403, ORI
closed the case without a finding of research misconduct. See 42 C.F.R. § 93.403.

The date of ORI’s final action does not appear in this record, but it is clear that on April
24, 2012, Dr. Rider sent ORI an email in which he expressed his concern and

dissatisfaction with ORI’s actions. ORI responded to Dr. Rider on May 16, 2012 and
announced that it would not revisit the decision in ORI Case No. 2011-081. On June 12,
2012, Dr. Rider sent an email to the Departmental Appeals Board (Board) in which he
stated: “I would like to appeal a decision made by the HHS Office of Research Integrity
in a research misconduct case (ORI 2011-081).” Thus, to summarize: Dr. Rider was the
Complainant in ORI Case No, 2011-081, not the Respondent. He was not the subject of
allegations of research misconduct, but was instead the party who proffered those
allegations. He seeks in this forum to challenge not a finding of misconduct, but instead
to challenge ORI’s determination not to reach such a finding.

Because initial responsibility for appeals under 42 C.F.R. Part 93, Subpart E falls to the
Administrative Law Judges of the Board’s Civil Remedies Division, Dr. Rider’s email
was treated as a request for hearing made pursuant to 42 C.F.R. § 93.501(b), then
docketed as No. C-12-928 and assigned to me for resolution of the jurisdictional issue set
out in the first paragraph of this Ruling and Decision. I wrote to both Dr. Rider and to
ORI asking both to comment on that jurisdictional issue. Both have replied, and I have
considered their replies in reaching the decision I announce here.

I find and conclude that because Dr. Rider is not the Respondent in the decision he seeks
to challenge, he is not a proper party to an appeal taken pursuant to the terms of 42 C.F.R.
Part 93, Subpart E, and has no standing to challenge the decision in ORI Case No. 2011-
081. I further find and conclude that because Dr. Rider’s email of June 12, 2012 does not
properly invoke my jurisdiction pursuant to 42 C.F.R. § 93.501, I cannot consider the
matters alleged in it. Se 42 C.F.R. § 93.504(a)(3).

The terms of 42 C.F.R. Part 93 give effect to 42 U.S.C. § 289; the regulations provide a
detailed and comprehensive plan for investigating alleged misconduct or fraud in
research programs funded by certain federal grants. Definitions applicable to the process
of investigation and review appear at 42 C.F.R. §§ 93.200 et seq., and two definitions
critical to the question before me appear there. The term “Complainant” is defined at 42
C.F.R. § 93.203, and it applies to Dr. Rider’s role in this matter: he has been vigorous in
pursuit of his fundamental allegation that another researcher made wrongful use of Dr.
Rider’s own work. The term “Respondent” appears at 42 C.F.R. § 93.225, and it plainly
applies to the researcher against whom Dr. Rider’s allegations were and are made.

When an allegation of misconduct is made against a Respondent, the regulations provide
such a Respondent opportunities to refute or explain those charges. If, after the full
panoply of proceedings has run its course, ORI finds that the allegations are sustained,
ORI must issue a “charge letter” to a Respondent pursuant to 42 C.F.R. §§ 93.202 and
93.405. That “charge letter” is the procedural step by which the appeal process set out at
42 C.F.R. Part 93, Subpart E is invoked, and that process simply does not provide for
review of ORI’s determination to decline issuing a charge letter, or to decline in any
other way reaching a finding of research misconduct. Every reference in the procedures

established by Subpart E addresses the rights of a Respondent against whom charges of
misconduct have been sustained, and who has received a charge letter. Nothing in those
procedures authorizes a Complainant, dissatisfied with ORI’s determination not to reach
a finding of misconduct, to challenge that determination on appeal, and nothing in those
procedures authorizes any person other than a Respondent to intervene as a party in an
appeal pursuant to Subpart E. Such an appeal is in essence a remedy limited in
application, open only to a Respondent, and only to a Respondent against whom ORI has
sustained a finding of misconduct and to whom ORI has issued a charge letter.

For all of the reasons set forth above, Dr. Rider’s email request for hearing of June 12,
2012 should be, and it is DISMISSED pursuant to 42 C.F.R. § 93.504(a)(3).

/s/
Richard J. Smith
Administrative Law Judge

